 



EXHIBIT 10.5

 

1st November 2015

 

PRIVATE &

CONFIDENTIAL

 

Mr. Leong Yee Ming, Ryan

c/o Interasean Focus Agency

C-7-11, Oakleaf Park Condo

68000 Ampang

Selangor

 

Dear Mr Leong

 

RE :CONSULTANCY SERVICE

 

We refer to the above matter.

 

We are pleased to offer you the above and you are required to read and fully
understand the terms and conditions stipulated in this Consultancy Service
before signing the acceptance to render your service. This agreement is not a
contract of service and thus you shall not hold the company liable and/or
responsible as an employer.

 

Project : Vitaxel Sdn Bhd – Wisma Ho Wah Genting, No. 35 Jalan Maharajalela,

50150 Kuala Lumpur

 

Service Offered To : Leong Yee Ming, Ryan

c/o Interasean Focus Agency 

 

Company No. : 002345452-W

 

Scope of Work : as in the attachment

 

Commencing Date : 1st November 2015 

 

Expiry Date : 31st July2016

 

The above is based on the following terms and conditions as follows: -

 

1) Monthly Consultancy Fee : RM12,000.00       (Ringgit Malaysia : Twelve
Thousand Only)         2) Claims : RM2,000.00 (max.) per month  (Rgt. M’sia :
Two Thousand only) for petrol, toll charges, accommodation & other expenses
incurred during official assignment shall be based on the HWGB Employee
Handbook.         3) Medical Benefits : You are entitled to clinical benefits
during your service with the Company in accordance with limit and condition as
follows : -

 



 

 



 

  · Reimbursed for a full cost of outpatient treatment as long as it does not
exceed the yearly medical expenses which includes the Company’s panel doctor/non
appointed Company’s doctor as below :-     - RM1,500.00 per year (To be decided
by Company)

 

4) Termination of Service Agreement   This Agreement shall be terminated without
any compensation whatsoever upon either party giving to the other party one (1)
month written notice of intention to terminate the Contract.     5) Business
License   You are to ensure that your Agency has an existing business license
issued by the relevant authority throughout the contract period.     6)
Confidentiality   It is understood and accepted that you will at no
circumstances divulge or make public, in any way, any of the Company’s
confidential matters, accounts, transactions, statistics or plans that you may
gain in the course of discharging your duty. This clause shall continue to apply
even after the termination of your contract.     7) General   You are required
to obey and comply with all instructions and directions given to you by the
Company and faithfully observe all the rules, regulations, procedures,
practices, systems and policies of the Company, whether explicit or implied, for
the time being in force by the Company in all respects.

 

Yours faithfully

VITAXEL SDN BHD

 

/s/ Bernard Lim

BERNARD LIM

Executive Director

 



I, Leong Yee Ming, Ryan c/o Interasean Focus Agency (Company No. 002345452-W)
C-7-11, Oakleaf Park Condo, 68000 Ampang, Selangor hereby accept the offer upon
the terms and conditions as stated above.

 

/s/ Leong Yee Ming, Ryan

    1-11-2015 LEONG YEE MING, RYAN   Date C/O INTERASEAN FOCUS AGENCY    
(Company stamp & sign)    

 

 

 

 

Attachment

 

SCOPE OF WORK

 

(i)Responsible for the success or failure of the Company. To ensure that the
operations, and in particular the marketing, is properly designed so that the
Company is profitable

 

(ii)Supports motivation of employees in organization products/programs and
operations

 

(iii)Ensures staff and Board have sufficient and up-to-date information

 

(iv)Looks to the future of change opportunities

 

(v)Formulates policies and planning recommendations to the Board

 

(vi)Decides or guides courses of action in operations by the staff

 

(vii)Oversees the operations of organization

 

(viii)Implements plans that has been approved

 

(ix)Oversees design, marketing, promotion, delivery and quality of programs,
products and services

 

(x)Assures the organization and its mission, program, products and services are
consistently presented in strong and positive image

 



 

